                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION

TYREE CREER,                                                    )
                                                                )
                                   Plaintiff,                   )
                                                                )
                              v.                                )     Case No. 1:20-cv-00152-TWP-TAB
                                                                )
OCHELTREE, Sgt., RICHARDSON, Ofc., and                          )
DUGGER, Ofc.,                                                   )
                                                                )
                                   Defendants.                  )

                ORDER ON MOTION FOR PARTIAL SUMMARY JUDGMENT

         This matter is before the Court on a Motion for Partial Summary Judgment filed by

Defendants Kyle Ocheltree ("Sergeant Ocheltree"), Aaron Richards 1 ("Officer Richards"), and

Nathan Dugger ("Officer Dugger") (collectively, "the Defendants") (Dkt. 49). Plaintiff Tyree

Creer ("Mr. Creer"), an Indiana inmate, brought this action under 42 U.S.C. § 1983 alleging that

Defendant Dugger applied excessive force against him in violation of his Eighth Amendment

rights and destroyed his mail in violation of his First Amendment rights. Mr. Creer's Complaint

also alleged that Defendants Richardson and Ocheltree were deliberately indifferent to his need

for medical attention after the excessive force incident in violation of his Eighth Amendment

rights. (Dkt. 1.) The Defendants have moved for summary judgment on all of Mr. Creer's claims

except for his excessive force claim against Defendant Dugger. (Dkt. 49.) 2 For the reasons



1
 The Court notes that pursuant to the Answer to the Complaint (Dkt. 19) filed by the Defendants, this Defendant was
misnamed in the caption of the Complaint; Defendant's surname is actually Richards, not Richardson. The Defendant
will be referred to in this Order by his correct name.

2
  Mr. Creer filed his Response in opposition to the Motion and the Defendants replied. (Dkt. 53; Dkt. 54.) Mr. Creer
then filed a Surreply. (Dkt. 57.) Local Rule 56-1(d) permits a surreply if the reply cites new evidence or objects to
the admissibility of the evidence cited in the response. The Defendants' reply did not cite new evidence and Mr. Creer's
response cited no evidence to which the Defendants could have objected. Thus, the Court has not considered Mr.
Creer's Surreply.
discussed in this Order, the Defendants' Motion for Partial Summary Judgment, (Dkt. 49),

is granted as to Mr. Creer's deliberate indifference claims against Defendants Richardson and

Ocheltree and denied as to Mr. Creer's First Amendment claim against Defendant Dugger.

                           I. SUMMARY JUDGMENT STANDARD

       Summary judgment shall be granted "if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law." Federal Rule of

Civil Procedure 56(a). A "material fact" is one that "might affect the outcome of the

suit." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party must inform

the court "of the basis for its motion" and specify evidence demonstrating "the absence of a genuine

issue of material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party

meets this burden, the nonmoving party must "go beyond the pleadings" and identify "specific

facts showing that there is a genuine issue for trial." Id. at 324.

       In ruling on a motion for summary judgment, the court views the evidence "in the light

most favorable to the non-moving party and draw[s] all reasonable inferences in that party's

favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted). It cannot weigh

evidence or make credibility determinations on summary judgment because those tasks are left to

the fact-finder. See O'Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011). The

court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit

Court of Appeals has repeatedly assured the district courts that they are not required to "scour

every inch of the record" for evidence that is potentially relevant to the summary judgment motion

before them. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

       A dispute about a material fact is genuine only "if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable



                                                   2
jury could find for the non-moving party, then there is no "genuine" dispute. Scott v. Harris, 550

U.S. 372, 380 (2007).

                                    II. FACTS AND BACKGROUND

         At the times relevant to the Complaint, Mr. Creer was housed at Wabash Valley

Correctional Facility ("WVCF"). Defendants are correctional officers at WVCF.

         On September 10, 2019, sometime between 5:00 p.m. and 6:00 p.m., Mr. Creer was

removed from his cell for approximately 10-20 minutes while his cell was searched. (Dkt. 51-1 at

12-15.) The water to Creer's cell had been turned off. As the Defendants returned Mr. Creer to

his cell, his mailbag became stuck in his door. Id. at 15-16; 21. Officer Dugger pulled the mailbag

out of the door, destroying two of Mr. Creer's letters. Id. at 15-16. When Mr. Creer attempted to

see how badly his mail was damaged, Officer Dugger slammed him into the wall. Id. at 20-22.

Mr. Creer testified during his deposition that he has video evidence of Officer Dugger throwing

some of his mail in the trash at 5:55 p.m. Id. at 17, 18.

         After Mr. Creer was secured in his cell, Sergeant Ocheltree cut Mr. Creer through his food

port. 3 Id. at 25. Because Mr. Creer had no water in his cell, he could not clean up his wound. Id.

at 24. At 6:23 p.m., Mr. Creer was taken from his cell to receive medical treatment for his wound

including Neosporin and dressings. Id. at 27. He also suffered a knot on his head and complained

of chest pain. Id. at 33; Dkt. 51-2 at 1.




3
  Mr. Creer's Complaint does not directly identify which Defendant cut him. When screening the Complaint, the Court
construed Mr. Creer's factual allegation to be that Officer Dugger had cut him. The Court allowed an excessive force
claim to proceed against Officer Dugger based on Mr. Creer's allegations that Officer Dugger had slammed him into
a wall and cut him. There is no excessive force claim proceeding against Sergeant Ocheltree. Mr. Creer was given an
opportunity to notify the Court if the Court misidentified any of his claims at screening. (Dkt. 10.) Mr. Creer did not
notify the Court of an excessive force claim against Sergeant Ocheltree and the deadline to amend his complaint has
passed. Officer Dugger has not moved for summary judgment on the excessive force claim against him. Therefore,
that claim shall proceed based on Mr. Creer's allegation that Officer Dugger slammed him into the wall.

                                                          3
        Mr. Creer was returned to his cell after receiving medical treatment. He asked to have his

water turned on but was ignored. Id. at 28. He went over four hours without water which he

needed for basic needs such as using the restroom and taking medications. Id. at 28-31.

        Two of Mr. Creer's letters were never returned to him. Id. at 31. When he asked about it,

he was ignored or laughed at. Id. at 17-18. His wounds were again treated by medical staff days

after the incident. Id. at 35.

                                         III. ANALYSIS

A.      First Amendment Claim Against Officer Dugger

        Officer Dugger argues that he is entitled to summary judgment on Mr. Creer's First

Amendment claim because Mr. Creer has failed to show a causal link between any First

Amendment activity by Mr. Creer and Officer Dugger's destruction of Mr. Creer's mail. But

Officer Dugger's argument misconstrues Mr. Creer's claim as a retaliation claim. Mr. Creer's

Complaint did not allege retaliation and the Court allowed his claim to proceed on the theory that

Officer Dugger destroyed Mr. Creer's mail in violation of the First Amendment.

        Restrictions on an inmate's speech—such as throwing away his mail—violate the First

Amendment when they are not "reasonably related to legitimate penological interests." Lindell v.

Frank, 377 F.3d 655, 657 (7th Cir.2004). Determining whether a speech restriction is "reasonably

related to legitimate penological interests" requires courts to analyze the factors set forth in Turner

v. Safley, 482 U.S. 78, 89–91 (1987), which include: (1) whether there is a "valid, rational

connection" between the restriction and a legitimate governmental interest; (2) whether the

prisoner has alternative means for exercising the alleged constitutional right at issue; (3) what

impact accommodation of the prisoner's rights will have on prison administration; and (4) whether




                                                  4
there are other ways that prison officials can achieve the same goals without encroaching on the

prisoner's rights.

        The Court need not analyze the Turner factors because Officer Dugger has not put forth

any reason for throwing away Mr. Creer's mail. Instead, he disputes Mr. Creer's assertion that any

of his personal mail was thrown away. (Dkt. 51-3 2 ("[T]o the best of Dugger's personal

knowledge, no personal mail was destroyed.").)

        Officer Dugger is not entitled to summary judgment on this claim because the following

material facts are in dispute: 1) whether Officer Dugger destroyed or discarded Mr. Creer's

personal mail, and 2) whether that destruction was reasonably related to legitimate penological

interests.

B.      Eighth Amendment Claim Against Sergeant Ocheltree and Officer Richards

        Mr. Creer's Complaint alleged that defendants Sergeant Ocheltree and Officer Richards left

him bleeding in a cell without water and delayed his access to medical care in violation of the

Eighth Amendment. At all times relevant to Mr. Creer's claim, he was a convicted offender.

Accordingly, his treatment and the conditions of his confinement are evaluated under standards

established by the Eighth Amendment's proscription against the imposition of cruel and unusual

punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993) ("It is undisputed that the treatment

a prisoner receives in prison and the conditions under which he is confined are subject to scrutiny

under the Eighth Amendment.").

        Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

Farmer v. Brennan, 511 U.S. 825, 834 (1994). To prevail on an Eighth Amendment deliberate



                                                 5
indifference medical claim, a plaintiff must demonstrate two elements: (1) he suffered from an

objectively serious medical condition; and (2) the defendant knew about the plaintiff's condition

and the substantial risk of harm it posed, but disregarded that risk. Id. at 837; Pittman ex rel.

Hamilton v. County of Madison, Ill., 746 F.3d 766, 775 (7th Cir. 2014). "A significant delay in

effective medical treatment also may support a claim of deliberate indifference, especially where

the result is prolonged and unnecessary pain." Berry v. Peterman, 604 F.3d 435, 441 (7th Cir.

2010).

         The Defendants dispute that Mr. Creer's injuries constitute an objectively serious medical

condition.

         An objectively serious medical condition is one that has been diagnosed by a
         physician as mandating treatment or one that is so obvious that even a lay person
         would perceive the need for a doctor's attention. A medical condition need not be
         life-threatening to be serious; rather, it could be a condition that would result in
         further significant injury or unnecessary and wanton infliction of pain if not treated.

Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010) (internal citations omitted).

         Medical records indicate that Mr. Creer complained of chest pain and a small laceration on

his left hip. (Dkt. 51-2 at 1.) The wound required basic first aid treatment. (Dkt. 51-1 at 27.) A

lay person would perceive that chest pain often requires a doctor's attention. Therefore, there is a

factual dispute as to whether Mr. Creer suffered from an objectively serious medical condition.

For the purposes of summary judgment, the Court assumes that Mr. Creer's injuries constituted an

objectively serious medical condition.

         The Court next considers whether Sergeant Ocheltree and Officer Richards were

deliberately indifferent to Mr. Creer's condition. Mr. Creer contends that he was left without

access to water to clean his wound until he was taken for medical treatment. The record shows

that Richards and Ocheltree escorted Creer from his cell to receive medical treatment at 6:23 pm.



                                                   6
(Dkt. 51-1 at 27.) Creer argues that he waited 20-25 minutes between being injured and having

his injury treated. (Dkt. 53 at 3-4.)

       To show that a delay in providing treatment is actionable under the Eighth Amendment, a

plaintiff must provide independent evidence that the delay exacerbated the injury or unnecessarily

prolonged pain. Petties v. Carter, 836 F.3d 722, 730–31 (7th Cir. 2016), as amended (Aug. 25,

2016). The care Mr. Creer received was prompt if not immediate. His injuries did not require

emergent care. There is no evidence that the slight delay exacerbated Mr. Creer's injury or

unnecessarily prolonged his pain.

       Mr. Creer's deliberate indifference claim also alleged that he was left without water to clean

his wounds for hours. But the record reveals that he received prompt treatment of his wound. He

was without water for several hours after he received medical treatment, but there is no evidence

that he needed to clean his wounds or take medication during those hours.

       To the extent these facts could be construed to support a conditions of confinement claim,

no such claim is proceeding in this action and Mr. Creer has not shown good cause to add a claim

to this suit now. Furthermore, being without water for four to five hours does not rise to the level

of a constitutional violation. "According to the Supreme Court, … 'extreme deprivations are

required to make out a conditions-of-confinement claim.'" Giles v. Godinez, 914 F.3d 1040, 1051

(7th Cir. 2019) (quoting Hudson v. McMillian, 503 U.S. 1, 9 (1992)). The record contains no

evidence that Creer suffered an extreme deprivation.

      For these reasons, Officer Richards and Sergeant Ocheltree are entitled to summary
judgment.

C.     Qualified Immunity

       The Court does not address Officer Richards' and Sergeant Ocheltree's qualified immunity

argument because Mr. Creer suffered no constitutional violation. The Court does not address

                                                 7
Officer Dugger's qualified immunity argument because it reflects Officer Dugger's

misunderstanding of Mr. Creer's First Amendment claim as a claim based on retaliation rather than

based on the destruction or throwing away of Mr. Creer's personal mail.

                                       IV. CONCLUSION

       The Defendants' Motion for Partial Summary Judgment, (Dkt. [49]), is GRANTED as to

Mr. Creer's deliberate indifference claims against Officer Richards and Sergeant Ocheltree and

DENIED as to Mr. Creer's First Amendment claim against Officer Dugger.

       The Clerk is directed to terminate Officer Richards and Sergeant Ocheltree as defendants

on the docket. No partial final judgment shall issue at this time.

       The claims proceeding in this action are Mr. Creer's Eighth Amendment and First

Amendment claims against Officer Dugger.

       The Court is attempting to recruit counsel to represent Mr. Creer for the settlement and

trial phases of this action. (See Dkt. 58.) The Magistrate Judge is requested to set a status

conference after counsel is appointed.

       SO ORDERED.

Date: 6/18/2021




                                                  8
DISTRIBUTION:

Tyree Creer, #231183
WESTVILLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
5501 South 1100 West
Westville, Indiana 46391

Bryan Findley
INDIANA ATTORNEY GENERAL'S OFFICE
bfindley@cassiday.com

Thomas Joseph Flynn
INDIANA ATTORNEY GENERAL'S OFFICE
tom.flynn@atg.in.gov

Magistrate Judge Tim A. Baker




                                  9
